DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities:
In claim 1, the term "the number of samples" should be "a number of samples" (emphasis added) since the claim languages “the number of samples” appear for the first time, however, read as though they have already been recited.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

As to claims 1, 4, and 7, claims 1, 4, and 7 recite “number of samples”, which render the claim indefinite because it is not clear what exactly constitute “number of samples” used to calculate σ. Does “number of samples” correspond to “number of samples of flow rates”? Does “number of samples” correspond to “number of proving passes”? Page 3 of the instant specification states “number of samples used to calculate σ is determined”. However, page 3 of the instant specification does not clearly describe what exactly constitute “number of samples” used to calculate σ.

Claims 2-3, 5-6, and 8-12 are also rejected because they are dependent on the rejected claims 1, 4, and 7 respectively as set forth above.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

As to claims 1,4, and 7, claims 1, 4, and 7 contain subject matter "determining the number of samples used to calculate σ" which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner emphasizes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
Page 3 of the instant specification states “number of samples used to calculate σ is determined”. However, there is no clear written description support for claimed limitations: "determining the number of samples used to calculate σ". Accordingly, the disclosure of the instant application has no support for limitations “number of samples used to calculate σ is determined”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 2-3, 5-6, and 8-12 are also rejected because they are dependent on the rejected claims 1, 4, and 7 respectively as set forth above.

Examiner suggest that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite mathematical concepts and/or mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.

As to claims 1-3:
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-3 are directed to a method.

Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
 
Claim 1 recites “inputting a base prover volume (BPV);  5inputting a desired number of passes per run; receiving flowmeter data; calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement; calculating an estimated minimum number of runs needed to achieve the 10calculated TPT; calculating a standard deviation of the flowmeter sensor assembly flow rate (σ); determining the number of samples used to calculate σ; calculating a meter-specific factor (MSF)”, which is directed to the abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Mathematical algorithms are not eligible for patent protection. Mathematical algorithms are found by courts to be abstract (see Diamond v. Diehr, 450 U.S. 175, 209 U.S.P.Q. 1 (1981)). Claims 2-3 depend on claim 1. Claims 2-3, each recite at least all of the judicial exceptions of claim 1, and therefore also recite limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Additionally, each of claims 2-3 recite nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional processing by the processor, and/or additional information about the abstract data receiving step.
Applicant should note, with respect to the limitations regarding the data recited in claims 1-3, that because the method merely recites “receiving flowmeter data,” and not any particular structure or steps for obtaining the received information, the examiner, under a broad, reasonable interpretation of the claims, does not consider any details about the data to be anything other than part of the abstract step of receiving.

Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.

Claims 1-3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements do not add to the mathematical algorithms/formula/concept something that in terms of patent law’s objectives had significance i.e. improvements to another technology or technical field, meaningful limitations beyond generally linking the use of the abstract idea to particular technological environment.
Claims 1-3 recite “a diagnostic tool and a flowmeter sensor assembly”.
The diagnostic tool represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a diagnostic tool does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. 
The flowmeter sensor assembly represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality. 
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 1-3 are directed to the judicial exceptions.
Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Regarding claims 1-3, as discussed with respect to Step 2A Prong Two, the additional element of a diagnostic tool amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The flowmeter sensor assembly represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“Coriolis flowmeters are often used to measure mass flow rate, density, and other information for flowing materials,” Specification, p. 2, lines 1-2). This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 1-3, and claims 1-3 are therefore ineligible as being directed to judicial exceptions of abstract ideas.

As to claims 4-6:
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 4-6 are directed to a method.

Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.

 Claim 4 recites “inputting a maximum number of allowed runs; inputting a desired number of passes per run;  25receiving flowmeter data; calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement; calculating an estimated minimum base prover volume (BPV); calculating a standard deviation of the flowmeter sensor assembly flow rate (σ);  30determining the number of samples used to calculate σ; calculating a meter-specific factor (MSF)”, which is directed to the abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 4 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Mathematical algorithms are not eligible for patent protection. Mathematical algorithms are found by courts to be abstract (see Diamond v. Diehr, 450 U.S. 175, 209 U.S.P.Q. 1 (1981)). Claims 5-6 depend on claim 4. Claims 5-6, each recite at least all of the judicial exceptions of claim 4, and therefore also recite limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Additionally, each of claims 5-6 recite nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional processing by the processor, and/or additional information about the abstract data receiving step.
Applicant should note, with respect to the limitations regarding the data recited in claims 4-6, that because the method merely recites “receiving flowmeter data,” and not any particular structure or steps for obtaining the received information, the examiner, under a broad, reasonable interpretation of the claims, does not consider any details about the data to be anything other than part of the abstract step of receiving.

Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.

Claims 4-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements do not add to the mathematical algorithms/formula/concept something that in terms of patent law’s objectives had significance i.e. improvements to another technology or technical field, meaningful limitations beyond generally linking the use of the abstract idea to particular technological environment.
Claims 4-6 recite “a diagnostic tool and a flowmeter sensor assembly”.
The diagnostic tool represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a diagnostic tool does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. 
The flowmeter sensor assembly represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality. 
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 4-6 are directed to the judicial exceptions.

Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Regarding claims 4-6, as discussed with respect to Step 2A Prong Two, the additional element of a diagnostic tool amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The flowmeter sensor assembly represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“Coriolis flowmeters are often used to measure mass flow rate, density, and other information for flowing materials,” Specification, p. 2, lines 1-2). This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 4-6, and claims 4-6 are therefore ineligible as being directed to judicial exceptions of abstract ideas.

As to claims 7-12:
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 7-12 are directed to an apparatus.

Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.

 Claim 7 recites: receive flowmeter data; wherein the input comprises at least one of a base prover volume (BPV), a desired number of passes per run, and maximum number of allowed runs; at least one of calculate an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement, calculate an estimated minimum number of runs needed to achieve the calculated TPT, and calculate an estimated minimum base prover volume (BPV); calculating a standard deviation of the flowmeter sensor assembly flow rate (σ); determining the number of samples used to calculate σ;  20calculating a meter-specific factor (MSF).
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 7 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Mathematical algorithms are not eligible for patent protection. Mathematical algorithms are found by courts to be abstract (see Diamond v. Diehr, 450 U.S. 175, 209 U.S.P.Q. 1 (1981)).
Claims 8-12 each recite at least all of the judicial exceptions of claim 7, and therefore also recite limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Additionally, each of claims 8-12 recite nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional processing by the processor, and/or additional information about the abstract data receiving step.
Applicant should note, that with respect to the limitations regarding the received data recited in claim 7, these limitations appear to represent an intended use of the apparatus, and, as such are not capable of patentably distinguishing the apparatus over the prior art, as set forth in MPEP § 2114.

Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.

Claim 7 recites the additional elements of: electronics configured to interface with a flowmeter. Claim 10 recites: wherein the electronics comprise meter electronics for the flowmeter. The electronics represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of electronics does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. 
The flowmeter represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 8-12 are directed to the judicial exceptions.

Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claims 7-12, as discussed with respect to Step 2A Prong Two, the additional element of electronics amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The flowmeter represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“Coriolis flowmeters are often used to measure mass flow rate, density, and other information for flowing materials,” Specification, p. 2, lines 1-2). This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 7-12, and claims 7-12 are therefore ineligible as being directed to judicial exceptions of abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1, 4, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson, “Guidelines for the Selection and Operation of Provers with Micro Motion ELITE™ Coriolis Flow Meters,” (hereinafter Emerson), and further in view of Ogawa – 5317895 (hereinafter “Oga”).

As to claim 1, Emerson teaches a method for operating a flowmeter diagnostic tool comprising: interfacing the diagnostic tool with a flowmeter sensor assembly (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5); inputting a base prover volume (BPV) into the diagnostic tool (Equation 1, term “BPV”, p. 1); inputting a desired number of passes per run into the diagnostic tool (Equation 1, term “# of passes per run”, p. 1); receiving flowmeter data (as represented by “flow rate” in Equation 1, p. 1); calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement (Equation 1, p. 1; Table 1), wherein calculating the TPT comprises utilizing an uncertainty coverage factor (“the minimum TPT that is needed to achieve the target meter factor random uncertainty can be used to size the prover,” col. 2, p. 1; “(*total number of runs required to reach ±0.027% meter factor uncertainty may vary),” Table 1 footnotes, p. 3); calculating an estimated minimum number of runs needed to achieve the calculated TPT (solving Equation 1 for term “# of runs,” p. 1).
Emerson does not explicitly teach calculating a standard deviation of the flowmeter sensor assembly flow rate (σ); determining the number of samples used to calculate σ; calculating a meter-specific factor (MSF).
	Oga teaches a concept of: standard deviation of meter factor is calculated by adopting preset number of proving passes for a proving run at given flow rate (col.7, lines 26-33); the number of proving passes (or number of samples), which is used/adopted to calculate standard deviation of meter factor, can be determined (col.7, lines 26-33); calculating a meter factor (step 2 of fig. 5; col.3, lines 57-60: central processing unit including a means for calculating a meter factor for number of proving passes (“a meter factor for number of proving passes”) correspond to “a meter-specific factor (MSF)”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine Emerson with concept teachings of Oga to include calculating a standard deviation of the flowmeter sensor assembly flow rate (σ); determining the number of samples used to calculate σ; calculating a meter-specific factor (MSF), to obtain a reliable meter factor and furthermore the unnecessary number of tests may be reduced thus saving time (col.7, lines 17-26); and to rationalizing flowmeter proving (col.7, lines 27-33), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to obtain a reliable meter factor and furthermore the unnecessary number of tests may be reduced thus saving time; and to rationalizing flowmeter proving) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 4, Emerson teaches a method for operating a flowmeter diagnostic tool comprising: interfacing the diagnostic tool with a flowmeter sensor assembly (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5); inputting a maximum number of allowed runs into the diagnostic tool (“# of runs,” Equation 2); inputting a desired number of passes per run into the diagnostic tool (Equation 2, term “# of passes per run”, p. 2); receiving flowmeter data (as represented by “flow rate” in Equation 2, p. 2); calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement (solving Equation 1 for term “# of runs,” p. 1 or finding in Table 1), wherein calculating the TPT comprises utilizing an uncertainty coverage factor (“the minimum TPT that is needed to achieve the target meter factor random uncertainty can be used to size the prover,” col. 2, p. 1; “(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3); calculating an estimated minimum base prover volume (BPV) (using Equation 2).
Emerson does not explicitly teach calculating a standard deviation of the flowmeter sensor assembly flow rate (σ); determining the number of samples used to calculate σ; calculating a meter-specific factor (MSF).
	Oga teaches a concept of: standard deviation of meter factor is calculated by adopting preset number of proving passes for a proving run at given flow rate (col.7, lines 26-33); the number of proving passes (or number of samples), which is used/adopted to calculate standard deviation of meter factor, can be determined (col.7, lines 26-33); calculating a meter factor (step 2 of fig. 5; col.3, lines 57-60: central processing unit including a means for calculating a meter factor for number of proving passes (“a meter factor for number of proving passes”) correspond to “a meter-specific factor (MSF)”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine Emerson with concept teachings of Oga to include calculating a standard deviation of the flowmeter sensor assembly flow rate (σ); determining the number of samples used to calculate σ; calculating a meter-specific factor (MSF), to obtain a reliable meter factor and furthermore the unnecessary number of tests may be reduced thus saving time (col.7, lines 17-26); and to rationalizing flowmeter proving (col.7, lines 27-33), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to obtain a reliable meter factor and furthermore the unnecessary number of tests may be reduced thus saving time; and to rationalizing flowmeter proving) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 7, Emerson teaches a diagnostic tool for configuring a flowmeter system comprising: electronics configured to interface with a flowmeter (5) and receive flowmeter data (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5); a user interface with the electronics configured to accept a user input, wherein the input comprises at least one of a base prover volume (BPV), a desired number of passes per run, and maximum number of allowed runs (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5; Equations 1 and/or 2 have as inputs BPV, TPT, flow rate, # of runs, passes per run, and flow rate); and a processing system (303) configured to run a proving routine (315), wherein the proving routine (315) is configured to at least one of calculate an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement, calculate an estimated minimum number of runs needed to achieve the calculated TPT, and calculate an estimated minimum base prover volume (BPV) (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5; Equations 1 and/or 2 have as inputs BPV, TPT, flow rate, # of runs, passes per run, and flow rate), wherein calculating the TPT comprises utilizing an uncertainty coverage factor (“the minimum TPT that is needed to achieve the target meter factor random uncertainty can be used to size the prover,” col. 2, p. 1; “(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3).
Emerson does not explicitly teach calculating a standard deviation of the flowmeter sensor assembly flow rate (σ); determining the number of samples used to calculate σ; calculating a meter-specific factor (MSF).
	Oga teaches a concept of: standard deviation of meter factor is calculated by adopting preset number of proving passes for a proving run at given flow rate (col.7, lines 26-33); the number of proving passes (or number of samples), which is used/adopted to calculate standard deviation of meter factor, can be determined (col.7, lines 26-33); calculating a meter factor (step 2 of fig. 5; col.3, lines 57-60: central processing unit including a means for calculating a meter factor for number of proving passes (“a meter factor for number of proving passes”) correspond to “a meter-specific factor (MSF)”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine Emerson with concept teachings of Oga to include calculating a standard deviation of the flowmeter sensor assembly flow rate (σ); determining the number of samples used to calculate σ; calculating a meter-specific factor (MSF), to obtain a reliable meter factor and furthermore the unnecessary number of tests may be reduced thus saving time (col.7, lines 17-26); and to rationalizing flowmeter proving (col.7, lines 27-33), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to obtain a reliable meter factor and furthermore the unnecessary number of tests may be reduced thus saving time; and to rationalizing flowmeter proving) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 10, modified Emerson teaches all limitations of claim 7, Emerson also teaches wherein the electronics comprise meter electronics (20) for the flowmeter (5) (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5).

As to claim 11, modified Emerson teaches all limitations of claim 7, Emerson also teaches wherein calculating the TPT comprises utilizing an uncertainty coverage factor (“(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3).

As to claim 12, modified Emerson teaches all limitations of claim 7, Emerson also teaches wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV (Equation 1 requires data for flow rate and BPV to determine TPT, p. 1).

Conclusion
Due to 112 issues presenting in claims 2-3, 5-6, and 8-9, a rejection under prior art for claims 2-3, 5-6, and 8-9 could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 20090151472, which teaches [0073]: The reduction in the standard deviation in the flow samples translates into improved proving performance. The proving performance with the honeycomb conditioner 16 was measured by examining the range of meter 14 factors in sets of 5 proving runs each. Ten sets of 5 run trials were carried out for each of the two 4 path meters 14, at two different flow rates and with two different proving volumes—a total of thirty 5 run sets for each of the two meters 14. For twenty of these run sets a prover volume of 20 barrels was employed, 10 sets each at 3400 and 2700 barrels per hour respectively. For the remaining runs a prover volume of 10 barrels with a flow rate of 3400 barrels per hour was employed. Proving volumes in the 10 to 20 barrel range are typical for the two flow rates. [0074]: Proving data collected during the tests with the turbulence conditioner 16 of FIG. 1 are presented in FIG. 7. The abscissa of FIG. 7 is the statistical characterization of the flow variability developed in a preceding section: 2×σmean, twice the quotient of the standard deviation of the individual flow samples measured during a proving run and the square root of the number of samples N taken during that run. N is computed as the product of the ultrasonic meter 14 sample rate (about 50 Hz) and the duration of the run. The ordinate of FIG. 7 is the average range of the proving runs. A linear trend of the data shows that the average range of the data from a set of 5 proving runs is approximately equal to 2×σmean.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861 
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861